


Exhibit 10.17

 

[g129742la01i001.jpg]

First Marblehead Corporation

 

The Prudential Tower

800 Boylston Street - 34th Floor

Boston, MA 02199-8157

Tel 617.638.2000 or 800.895.4283

Fax 617.638.2100 or 866.255.4583

 

230 Park Avenue, 10th Floor

New York, NY 10169

Tel 212.808.7225

Fax 212.808.7226

 

February 25, 2005

 

Kenneth Klipper

[address]

 

Dear Ken:

 

The First Marblehead Corporation (FMC) is pleased to offer you the position of
Senior Vice President, Finance reporting to Donald Peck, Executive Vice
President and Chief Financial Officer.

 

Your direct annual compensation will be $270,000, paid on a semi-monthly basis
at a rate of $11,250, (gross) per pay period. You will also be eligible to
participate in the Company’s incentive bonus plan. Under this plan you are
eligible for a bonus of up to 50% of earned salary for the performance year.
This is a discretionary plan which provides rewards for Company performance and
your personal contribution to it. First Marblehead aligns the performance review
and bonus cycle with the business fiscal year ending June 30. Your first
performance review under these plans will be June, 2005. The effective date for
merit increase and any bonus awards you become eligible for is September 1. Any
awards for fiscal year 2005 will be pro-rated from your start date. You will
also participate in the First Marblehead long term incentive program. It is our
intention to award you a grant of 4,000 Restricted Stock Units subject to the
terms and conditions of the plan and Board of Director approval. Each Restricted
Stock Unit represents the right to receive one share of common stock of the
Company. Restricted Stock Units vest at one third on the third anniversary of
the grant date, one third on the fourth anniversary of the grant date and the
final third on the fifth anniversary of the grant date. Instruments of grant and
plan documents will be provided to you after Board approval. Please note that
this letter does not constitute an employment contract or a contract for a
specific term of employment and that the employment relationship is at will.

 

As a condition of hire, First Marblehead requires that all employees sign an
Invention and Non-Disclosure/Non-Compete Agreement (enclosed). Due to the nature
of our business, this offer is contingent on satisfactory results of a credit
check the company runs on prospective employees to make sure they are not in
default on any student loans. Also, as required by the Immigration Reform and
Control Act of 1976, you will be expected to provide proof of eligibility to
work in the United States.

 

--------------------------------------------------------------------------------


 

We offer a comprehensive benefits program. You may select health coverage
through an HMO or PPO from Blue Cross/Blue Shield, as well as dental coverage
through Delta Dental Premier. The company subsidizes the cost of these plans at
a rate of 80% for family and 90% for individuals. In addition, FMC provides
Group Life Insurance at two times your base salary as well as Short Term and
Long Term Disability coverage at no cost to you. You are eligible for coverage
on the first of the month following your first day of employment. Other benefits
include a 401 K plan with a dollar-for-dollar match up to 6% of salary
contributed and the Company’s employee stock purchase program subject to the
eligibility requirements of these plans. We offer accrual of vacation up to
fifteen days, eight paid holidays, two floating holidays and five sick days per
year.

 

This is an exciting time for First Marblehead and your addition to our
management team is most welcome. Please acknowledge this offer by signing one
copy of this offer letter and returning it to me. This offer is made today and
will expire on March 4, 2005. We look forward to hearing from you.

 

Sincerely,

 

/s/ Robin L. Camara

 

 

Robin L. Camara

 

 

Senior Vice-President, Human Resources

 

 

 

 

 

 

 

/s/ Kenneth Klipper

 

 

KENNETH KLIPPER

 

Encls:

Invention and Non-Disclosure/Non-Compete Agreement

 

Copy of this Offer Letter

 

cc: Don Peck

 

--------------------------------------------------------------------------------

 

[g129742la03i001.jpg]

 

September 1, 2010

 

Kenneth S. Klipper

c/o The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199

 

Dear Ken:

 

Reference is made to that certain letter agreement dated February 25, 2005 (the
“Offer Letter”) between The First Marblehead Corporation (“First Marblehead”)
and you.  This letter sets forth certain additional provisions relating to your
employment with First Marblehead, which provisions supplement or supersede, as
applicable, the terms of the Offer Letter.

 

In consideration for your continued service to First Marblehead, and affirmation
of your obligations under that certain Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement that you executed on February 28,
2005:

 

·                  Your direct annual base compensation will be $390,000, less
all applicable taxes and withholdings, paid on a semi-monthly basis at a rate of
$16,250 (gross) per pay period.

 

·                  Any cash bonus under First Marblehead’s discretionary
incentive bonus plan will be paid to you no later than March 15th of the
calendar year following the calendar year in which such cash bonus was earned.

 

·                  In the event that your employment is terminated by First
Marblehead for a reason other than “Cause” (as defined below), subject to the
execution and non-revocation (if applicable) by you of a waiver and release
acceptable to First Marblehead (the “Release”) within 60 days following your
termination of employment, First Marblehead will provide you with the Severance
Benefits (as defined below).

 

·                  Following the consummation of a Reorganization Event (as
defined below), in the event that you terminate your employment for Good Reason
(as defined below) on or prior to the second anniversary date of the date of
consummation of such Reorganization Event, and subject to the execution and
non-revocation (if applicable) by you of the Release within 60 days following
your termination of employment, First Marblehead will provide you with the
Severance Benefits.  For the avoidance of doubt, unless a Reorganization Event
is consummated in the future, you will not be entitled to Severance Benefits in
the event that you terminate your employment for Good Reason.

 

800 BOYLSTON STREET · 34TH FLOOR · BOSTON, MASSACHUSETTS 02199 · TEL:
617.638.2000

 

--------------------------------------------------------------------------------


 

·                  The Severance Benefits will begin on the first payroll period
after the Release becomes binding; provided that if the 60th day following your
termination date occurs in the calendar year following your termination, then
the Severance Benefits will commence no earlier than the first payroll period
that is after January 1 of such subsequent calendar year (the “Payment Start
Date”).

 

·                  The payment of any severance amounts pursuant to this Offer
Letter shall be subject to the terms and conditions set forth in Appendix A.

 

For purposes of the foregoing:

 

·                  The term “First Marblehead” shall include The First
Marblehead Corporation and any successor following a Reorganization Event.

 

·                  The term “Cause” shall mean, as determined by First
Marblehead in its sole discretion, (i) the willful failure by you to perform
your employment duties that has continued more than thirty days following
written notice from First Marblehead of such non-performance, (ii) any act of
dishonesty, fraud, willful misconduct, gross negligence or disobedience on your
part in the performance of your employment duties, or (iii) your conviction of a
felony involving moral turpitude.

 

·                  The term “Severance Benefits” shall mean (i) severance pay in
the form of continuation of your base salary at the then-current annualized
rate, in accordance with First Marblehead’s normal payroll procedures, and less
all applicable state and federal taxes, for the six month period commencing on
the Payment Start Date (the “Severance Period”), and (ii) payment on your behalf
during the Severance Period of the share of the premiums then paid by First
Marblehead for group medical insurance for active and similarly situated
employees who receive the same type of coverage, provided you are eligible for
and elect to continue group medical insurance pursuant to the federal “COBRA”
law, 29 U.S.C. § 1161 et seq.

 

·                  The term “Reorganization Event” shall mean a Reorganization
Event as defined in First Marblehead’s 2003 Stock Incentive Plan, as amended,
provided that such event also constitutes a change in ownership or effective
control of First Marblehead or a change in ownership of a substantial portion of
First Marblehead’s assets for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended.

 

·                  The term “Good Reason” shall mean any significant diminution
in your title, authority, or responsibilities from and after such Reorganization
Event or any material reduction in the annual cash compensation payable to you
from and after such Reorganization Event or the relocation of the place of
business at

 

--------------------------------------------------------------------------------


 

which you are principally located to a location that is greater than 50 miles
from its location immediately prior to such Reorganization Event, provided that
such diminution, reduction or relocation is not cured within 30 days of written
notice to First Marblehead from you.

 

Except as modified by this letter, all other terms and conditions of your Offer
Letter shall remain in full force and effect.  In particular, your employment
with First Marblehead remains at-will, meaning that either you or First
Marblehead may terminate the employment relationship at any time, for any reason
or no reason, with or without Cause and with or without notice.

 

Please note that First Marblehead’s obligations under this letter agreement may
be subject to regulatory review and approval. You acknowledge that the
provisions of this letter agreement shall not be binding on First Marblehead
unless and until all required regulatory approvals have been received.

 

Please acknowledge your acceptance of the foregoing by signing in the space
provided below and returning the signed letter to me.

 

Very truly yours,

 

/s/ Jo-Ann Burnham

 

 

 

 

 

Jo-Ann Burnham

 

Managing Director, Human Resources

 

 

 

 

AKNOWLEDGED AND AGREED

 

 

 

/s/ Kenneth S. Klipper

 

Kenneth S. Klipper

 

--------------------------------------------------------------------------------


 

Appendix A

 

Compliance with Section 409A

 

Subject to the provisions in this Appendix A, any severance payments or benefits
under your offer letter shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of your employment.  The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
your offer letter.

 

1.             It is intended that each installment of the severance payments
and benefits provided under your offer letter shall be treated as a separate
“payment” for purposes of Section 409A of the Internal Revenue Code and the
guidance issued thereunder (“Section 409A”).  Neither you nor the Company shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.

 

2.             If, as of the date of your “separation from service” from the
Company, you are not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in your offer letter.

 

3.             If, as of the date of your “separation from service” from the
Company, you are a “specified employee” (within the meaning of Section 409A),
then:

 

a.             Each installment of the severance payments and benefits due under
your offer letter that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined in
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and

 

b.             Each installment of the severance payments and benefits due under
your offer letter that is not described in paragraph 3(a) above and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-

 

--------------------------------------------------------------------------------


 

1(b)(9)(iii) must be paid no later than the last day of the second taxable year
following the taxable year in which the separation from service occurs.

 

4.             The determination of whether and when your separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).  Solely for purposes of this paragraph 4, “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

 

5.             All reimbursements and in-kind benefits provided under your offer
letter shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in your offer letter), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.

 

6.             Notwithstanding anything herein to the contrary, the Company
shall have no liability to you or to any other person if the payments and
benefits provided in your offer letter that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.

 

--------------------------------------------------------------------------------
